******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    TRUSZ v. UBS REALTY INVESTORS, LLC—CONCURRENCE

   ZARELLA, J., concurring. I agree with the result that
the majority reaches. I write separately simply to reiter-
ate that I would interpret General Statutes § 31-51q as
being ‘‘inapplicable to any speech made by a private
sector employee in a private workplace, contrary to the
reasoning in Cotto v. United Technologies Corp., 251
Conn. 1, 738 A.2d 623 (1999).’’ (Footnote omitted.)
Schumann v. Dianon Systems, Inc., 304 Conn. 585,
627–28, 43 A.3d 111 (2012) (Zarella, J., concurring). I
recognize that this claim has not been raised by the
parties in the present case, and, therefore, it would be
inappropriate to decide the case on that basis. Neverthe-
less, ‘‘when presented with the appropriate case, I
would overrule Cotto and instead follow Justice Bor-
den’s concurrence and dissent in Cotto. [See Cotto v.
United Technologies Corp., supra, 21 (Borden, J., con-
curring and dissenting).] A proper reading of § 31-51q
extends protections to private sector employees only
from discipline or discharge [resulting from] the exer-
cise of their constitutionally guaranteed free speech
rights outside of the workplace. It does not protect a
private sector employee’s speech in the private work-
place, regardless of whether that speech [is] a matter
of public concern or made pursuant to his or her job
duties.’’ Schumann v. Dianon Systems, Inc., supra, 638
(Zarella, J., concurring). Accordingly, I respectfully
concur.